Citation Nr: 1308299	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-38 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from October 18, 2007, to February 9, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to June 1969.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, that granted service connection for PTSD and assigned a 50 percent disability rating, effective October 18, 2007.  The Veteran appealed for a higher rating.  

In April 2010, he testified at a personal hearing before the undersigned Veterans Law Judge.  In April 2011, the Board remanded the case for further evidentiary development.  After the development was accomplished, the RO granted a 70 percent rating for PTSD effective October 18, 2007 and a 100 percent schedular rating effective February 10, 2011.  The 100 percent rating represents the full benefit sought on appeal.  However, the issue of entitlement to an increased rating prior to the effective date of the 100 percent rating remains on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran's claim was remanded by the Board in April 2011.  However, a February 2011 rating decision granted a 100 percent rating for PTSD, effective February 10, 2011, the date of a VA examination.  In the rating decision, the RO noted that the evidence considered included a VA examination dated February 10, 2011; electronic treatment records from the Cheyenne VA Medical Center dated from August 2007 through January 2011; and electronic treatment records from the Denver VA Medical Center dated from December 2010 through February 2011.  Subsequently, the Veteran underwent another VA examination in June 2011 in accordance with the remand directives outlined by the Board in April 2011.  In an October 2011 rating decision, the RO granted a 70 percent rating for PTSD effective October 18, 2007, the date of the Veteran's claim, and a 100 percent rating from February 10, 2011.  

The Board has thoroughly reviewed the claims file and the Veteran's Virtual VA electronic record, and a copy of the above-referenced February 2011 VA examination report is not in either location.  The electronic VA treatment reports referred to in the February 2011 rating decision are also not included in the Veteran's Virtual VA electronic record or the claims file.  Since a review of these records is essential in evaluating the Veteran's PTSD for the relevant time period at issue before the Board, the Board finds that a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the February 2011 VA examination report referenced in the February 2011 rating decision, and treatment records from both the Cheyenne and Denver VA Medical Centers dated from August 2007 to February 2011 and associate them with the claims file.  

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

